ORDER
This matter having been presented to the Court on the petition of GLENN R. GRONLUND pursuant to Rule l:20-12(e) for transfer to disability inactive status based on his inability to assist counsel in the within proceedings due to his out-of-state medical treatment;
And the Court having considered said petition and the answer filed by the Office of Attorney Ethics;
*63And good cause appearing;
It is ORDERED that the petition is granted, and GLENN R. GRONLUND is hereby transferred to disability inactive status pursuant to Rule 1:30—12(e), effective immediately and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GLENN R. GRON-LUND pursuant to Rule 1:21-6 shall be restrained form disbursement except on application to this Court for good cause shown; and it is further
ORDERED that counsel for respondent shall report to the Court and to the Office of Attorney Ethics on or before July 15, 2006, regarding respondent’s medical condition and ability to assist counsel; and it is further
ORDERED that the Order to Show Cause in respect of the decision of the Disciplinary Review Board in DRB 05-317 is hereby adjourned to September 12,2006, at 2:00 p.m.